Citation Nr: 1029364	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-19 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to an effective date earlier than May 31, 2007, 
for the award of a 30 percent rating for residuals of cold injury 
of the right lower extremity.

2.  Entitlement to an effective date earlier than May 31, 2007, 
for the award of a 30 percent rating for residuals of cold injury 
of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from November 1943 to April 
1946.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a September 2007 rating decision in which the RO in Cleveland, 
Ohio, inter alia, granted increased each rating for the Veteran's 
service-connected residuals of cold injury of the right and left 
lower extremities, from 20 to 30 percent. effective May 31, 2007.  
In September 2007, the Veteran filed a notice of disagreement 
(NOD) with the effective date of the increased ratings.  A 
statement of the case (SOC) was issued in December 2007, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
the Board of Veterans' Appeals) in June 2008.

During the pendency of the appeal, the Veteran's claims file was 
transferred to the jurisdiction of the RO in Pittsburgh, 
Pennsylvania, which has certified the appeal to the Board.

In February 2010, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO.  A transcript of that 
hearing is of record.  

In July 2010, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.  

2.  The Veteran filed claims for ratings in excess of 20 percent 
each for his service-connected residuals of cold injury of the 
right and left lower extremities, the RO denied the claims in an 
October 2005 rating decision; the Veteran  did not perfect his 
appeal of that decision with a timely-filed substantive appeal.

3.  On May 31, 2007, the Veteran filed claims for ratings in 
excess of 20 percent each for his service-connected residuals of 
cold injury of the right and left and left lower 
extremities;prior to that date, there was no pending claim 
pursuant to which a higher rating could have been granted, or 
evidence during the one-year period prior to that date from which 
it is factually ascertainable that an increase in disability to a 
level greater than 20 percent had occurred for either disability.


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than May 31, 2007, 
for the award of a 30 percent rating for residuals of cold injury 
of the right lower extremity, is without legal merit.  
38 U.S.C.A. §§ 1155, 5101(a), 5103, 5103A, 5107, 5110, 
7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.151(a), 3.155(a), 
3.157, 3.159, 3.400, 4.14, 4.104, 20.302(a), 20.1103, Diagnostic 
Code 7122, (2009).  

2.  The claim for an effective date earlier than May 31, 2007, 
for the award of a 30 percent rating for residuals of cold injury 
of the left lower extremity, is without legal merit.  38 U.S.C.A. 
§§ 1155, 5101(a), 5103, 5103A, 5107, 5110, 7105(c) (West 2002); 
38 C.F.R. §§ 3.102, 3.151(a), 3.155(a), 3.157, 3.159, 3.400, 
4.14, 4.104, 20.302(a), 20.1103, Diagnostic Code 7122, (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

In the present appeal, the December 2007 SOC included citation to 
the provisions of 38 C.F.R. § 3.400 and discussion of the legal 
authority governing effective dates for awards of compensation.  
The December 2007 SOC explained the reasons for the denial of the 
Veteran's request for an earlier effective date in this case.  
Moreover, the Veteran has been afforded the opportunity to 
present evidence and argument with respect to the claims herein 
decided.  The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed the appellant.  As 
will be explained below, the claim lacks legal merit.  As the 
law, and not the facts, is dispositive of the claim, the duties 
to notify and assist imposed by the VCAA are not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date of 
receipt of the claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Specifically as regards claims for increased disability 
compensation, the pertinent legal authority provides that the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received by VA within one year after that 
date; otherwise the effective date will be the date of receipt of 
claim or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  Any communication or action, indicating 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his duly-authorized 
representative, a Member of Congress, or some person acting as 
next friend of a claimant who is not sui juris may be considered 
an informal claim.  Such informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).

VA or uniformed services medical records may form the basis of an 
informal claim for increased benefits where a formal claim for 
service connection has already been allowed.  38 C.F.R. § 3.157.  
Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a VA 
or uniformed services hospital will be accepted as the date of 
receipt of a claim.  For all other reports, including reports 
from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted as 
the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).  The provisions of this regulation apply only when 
such reports relate to examination or treatment of a disability 
for which service connection has previously been established or 
when a claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b).

The basic facts in this case are not in dispute.  The Veteran 
filed claims for ratings in excess of 20 percent each for his 
service-connected residuals of cold injury of the right and left 
lower extremities in September 2005, and the RO denied the claims 
in an October 2005 rating decision.  The Veteran was notified of 
this denial by letter in October 2005.  He filed a NOD in January 
2006, and an SOC was issued in April 2006.  Thereafter, the 
Veteran submitted a written statement in April 2006 indicating 
that he wished "to follow the traditional Appeal Process "(of 
which he had been informed in a February 2005 letter), and also 
indicated that he had no further evidence to submit.  However, he 
did not perfect his appeal with a timely filed substantive 
appeal The next communication from the Veteran regarding his 
service-connected cold injuries of the right and left lower 
extremities is the May 31, 2007 claim. 

In his September 2007 NOD, the Veteran argued that he is entitled 
to an earlier effective date for the award of the 30 percent 
ratings.  He specifically asserted that the effective date should 
be the date of his September 2005 claims, as he had appealed the 
October 2005 rating decision denying those claims.  

However, considering the record in light of the governing legal 
authority, the Board finds that no earlier effective date is 
assignable.

While the Veteran asserts his entitlement to an earlier effective 
date back to date of his September 2005 claims, such argument is 
without merit.  The September 2005 claims were finally resolved 
by the RO's October 2005 denial; hence, those claims cannot 
provide a basis for a grant of the benefits ultimately awarded 
(here, the 30 percent ratings)..  The record reflects that the 
Veteran did, in fact, initiate an appeal with the filing the 
January 2006 NOD.  The Board emphasizes, however, that a timely 
appeal consists of timely filed NOD and, after an SOC is issued, 
a timely filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.202, 20.302.  As the Veteran did not perfect his appeal of 
October 2005 with a timely-filed substantive appeal, that 
decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103.  The finality of the RO's October 2005 precludes 
an effective date prior to that date.

The Board notes that the finality of the October 2005 decision 
could be vitiated by a finding of clear and unmistakable (CUE) in 
that decision.  See Routen v. West, 142 F.3d 1434, 1438 (Fed. 
Cir. 1998) (listing CUE as one of three exceptions to the rules 
regarding finality and effective dates).  However, no such claim 
has been raised here.  A CUE claim requires some degree of 
specificity not only as to what the alleged error is, but as to 
how it is the kind of error that, if true, would constitute CUE 
on its face; persuasive reasons must be given as to why the 
result would have been manifestly different but for the alleged 
error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  Here, 
the arguments of the Veteran and his representative do not 
actually allege CUE, much less, reflect the type of specificity 
need to sufficiently raise such a claim.

The Board also notes that, aside from the Veteran's January 2006, 
there is no documented dated  between the October 2005 final 
denial and the May 31, 2007 claim from increase reflect the 
Veteran's intent to file a claim for increased rating for either 
service-connected lower extremity disability; indeed, the Veteran 
did not file a document of any kind during this time frame. 

Further, the Board notes that, while the claims file includes 
records of VA treatment for the Veteran's lower extremity cold 
injury residuals, dated from May 2006 to May 2003; these records 
provide no basis for assignment of an earlier effective date for 
the award a 30 percent rating for either disability.  Even if, 
pursuant to the provisions of 38 C.F.R. § 3.157, the Board was to 
construe a record of treatment as an informal claim for increased 
benefits, as discussed below, the Veteran's entitlement to each 
30 percent rating did not arise prior to the filing of his  May 
31, 2007, claim.  

Pursuant to VA's Schedule for Rating Disabilities, cold injury 
residuals are rated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 
7122.  Under DC 7122, a maximum rating of 30 percent rating is 
assigned for arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis).

The May 2006 to May 2007 VA treatment records do not reflect a 
factually ascertainable increase in either lower extremity 
disability to an extent warranting assignment of 30 percent 
rating.  In May 2006, the Veteran complained of burning and pain 
in the feet, and it was noted that there was no edema, and did 
not appear to be a pulse in the left foot.  In May 2007, the 
extremities showed no edema, tenderness, trauma or lesions, the 
feet showed normal movement but were abnormally cold, and the 
Veteran had a normal gait.  Such records do not indicate tissue 
loss, nail abnormalities, color changes, hyperhidrosis, or X-ray 
abnormalities.

The Board notes that, beginning on July 18, 2006, the Veteran was 
noted to have had sensation absent on the entire plantar aspect 
of both feet and diminished sensation on the dorsal aspect of 
both feet, and he was diagnosed as having peripheral neuropathy 
secondary to cold injuries.  However, in the September 2007 
rating decision, the RO awarded a separate, 20 percent rating, 
each, for peripheral neuropathy of the right and lower 
extremities, effective July 18, 2006.  The Board points out that 
evaluation of the same manifestations under different diagnoses, 
or "pyramiding," is precluded by 38 C.F.R. § 4.14.   A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the actual 
impairment of earning capacity."  Brady v. Brown, 4 Vet. App. 
203, 206 (1993).  Separate ratings may be granted only when 
"none of the symptomatology for any one of [the claimed 
conditions] is duplicative of or overlapping with the 
symptomatology of the other ... conditions."  Esteban v. Brown, 
6 Vet. App. 259, 262 (1994) (emphasis in original).  Hence, the 
symptomatology attributable to peripheral neuropathy cannot also 
be considered in evaluating either cold injury residual 
disability under consideration.  

The Board further points out that there is otherwise no evidence 
during the one-year period prior to the filing of the May 31, 
2007 claim to support assignment of a higher rating.

In sum, prior to the filing of the May 31, 2007, claim for 
increase, there was no pending claim pursuant to which a higher 
rating could have been granted, or evidence during the one-year 
period prior to that date from which it is factually 
ascertainable that an increase in disability to a level greater 
than 20 percent had occurred for either disability.

The Board emphasizes that the pertinent legal authority governing 
effective dates is clear and specific, and the Board is bound by 
such authority.  As, on these facts, no effective date for the 
award of 30 percent ratings for residuals of cold injury of the 
right and left lower extremitie,s earlier than May 31, 2007, is 
assignable, the claim on appeal must be denied as without legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than May 31, 2007, for the award of a 
30 percent rating for residuals cold injury of the right lower 
extremity is denied.

An effective date earlier than May 31, 2007, for the award of a 
30 percent rating for residuals of cold injury of the left lower 
extremity is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


